            Case 1:20-cv-01776-RA Document 19 Filed 04/27/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 BRANDON H. MICHAELS,                                              DATE FILED: 4-27-20

                              Plaintiff,
                                                                      20-CV-1776 (RA)
                         v.
                                                                           ORDER
 ADEE DREXLER AND INFINITY
 CREATIVE AGENCY,
                   Defendants.



RONNIE ABRAMS, United States District Judge:

         As discussed at the conference on April 24, 2020, discovery in this action is hereby stayed

pending resolution of Defendants’ motion to change venue.

SO ORDERED.

Dated:      April 27, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
